



COURT OF APPEAL FOR ONTARIO

CITATION: GMAC Leaseco
    Corporation v. Jaroszynski, 2013 ONCA 765

DATE: 20131219

DOCKET: C57204

MacPherson, Gillese and Hourigan JJ.A.

BETWEEN

GMAC Leaseco Corporation

Plaintiff (Respondent)

and

Grzegorz Jaroszynski also known as Greg
    Jaroszynski

Defendant (Appellant)

AND BETWEEN

Grzegorz Jaroszynski also known as Greg
    Jaroszynski

Plaintiff by way of Counterclaim (Appellant)

and

GMAC Leaseco Corporation
and Gaetano Micieli o/a Micieli Contracting and Massimo Micieli o/a Micieli
    Contracting

Defendant by Counterclaim (
Respondent
)

Adam Grant, for the appellant

Edward M. Hyer, for the respondent

Heard: October 29, 2013

On appeal from the judgment of the Divisional Court (Justices
Frances P.
Kiteley,
Katherine E.
Swinton and
Thomas R.
Lederer), dated December 14,
    2012, with reasons reported at 2012 ONSC 7059, reversing the judgment of
    Justice J. Patrick Moore of the Superior Court of Justice, dated February 10,
    2012, with reasons reported at 2012 ONSC 1005.

Gillese
    J.A.:

OVERVIEW

[1]

Dr. Jaroszynski agreed to co-sign a lease for a truck.  He never had
    possession or control of the truck but he did make all of the lease payments.

[2]

The lease stipulated that its terms could not be changed without the written
    consent of both the lessee and Dr. Jaroszynski, as co-lessee.

[3]

When the lease term expired, the truck was not returned.  Instead, the lessor
    entered into two lease extension agreements with the lessee.  The truck was not
    returned when the extension periods expired.  Apparently, it had been stolen.

[4]

Dr. Jaroszynski was unaware of the extension agreements and did not
    consent to them.  He was not aware that the truck had not been returned at the
    end of the lease term.

[5]

Is Dr. Jaroszynski liable for the trucks residual value?  The court
    below held that he was.

[6]

With leave, Dr. Jaroszynski appeals to this court.  For the reasons that
    follow, I would allow the appeal.

BACKGROUND

[7]

Grzegorz Jaroszynski is an orthopaedic surgeon (Dr. Jaroszynski or the
    Appellant).  In 2004, he was in a relationship with Rose Micieli.  Roses father
    and brother, Gaetano and Massimo Micieli, needed to lease a truck for use in their
    landscaping and snowploughing business, Micieli Contracting.  They asked Dr.
    Jaroszynski for assistance in leasing the truck because they did not have
    sufficient creditworthiness to obtain a lease on their own.  Dr. Jaroszynski
    agreed.

[8]

On November 22, 2004, Dr. Jaroszynski, Gaetano Micieli and Massimo
    Micieli visited a car dealership in Caledonia, Ontario. Dr. Jaroszynski and
    Gaetano Micieli signed a thirty-six month standard form lease agreement (the
    Lease) for a 2005 Chevrolet Silverado truck.  The Lease was scheduled to end
    on November 22, 2007.

[9]

The Lease identified the dealership as the lessor, Micieli Contracting
    as the lessee, and Dr. Jaroszynski as the co-lessee.  Micieli Contracting is
    not a company; it is a sole proprietorship.

[10]

Under
    the terms of the Lease, both Micieli Contracting and Dr. Jaroszynski were
    principal debtors, bearing the same responsibilities and obligations.

[11]

The
    dealership assigned the Lease to GMAC Leaseco Corporation (GMAC).

[12]

Dr.
    Jaroszynski made all the required Lease payments.  Each month, the Lease
    payment was withdrawn directly from his bank account, pursuant to a
    pre-authorized payment plan provision in the Lease.

[13]

Dr.
    Jaroszynski never drove the truck or had control over its use.  He expected the
    Micielis to repay him for the Lease payments when income from their business
    permitted, but they never did.

[14]

Dr.
    Jaroszynskis relationship with Rose Micieli ended around May or June of 2005. 
    He did not see her or the other Micielis between that time and the trial.

[15]

Dr.
    Jaroszynski testified that GMAC contacted him once during the Lease term, after
    his relationship with Rose Micieli ended.  Someone from GMAC phoned him, asking
    about proof of insurance on the truck.  He told GMAC at that time that if
    Massimo Micieli had not placed proper insurance on the truck and it were to be
    impounded by GMAC, he would be happy because that would end his obligation to
    make the monthly Lease payments.

[16]

The
    Lease term expired on November 22, 2007.  Although the Lease required that the
    truck be returned to GMAC at that time, it was not returned.  Instead, unbeknownst
    to Dr. Jaroszynski, GMAC and Gaetano Micieli, on behalf of Micieli Contracting,
    entered into a lease extension agreement, which extended the Lease term to January
    21, 2008.  The truck was not returned when the extension period expired.

[17]

Once
    again, GMAC entered into a lease extension agreement with Gaetano Micieli on
    behalf of Micieli Contracting, without Dr. Jaroszynskis knowledge.  This second
    extension agreement expired on March 21, 2008.

[18]

Both
    extensions were granted so that Micieli Contracting could arrange financing to
    buy the truck.  The extension agreements extended the maturity date of the
    Lease but otherwise incorporated the terms of the Lease.

[19]

GMAC
    followed its usual practice when entering into the two extension agreements. 
    After receiving a request for an extension, it faxed a standard form lease extension
    agreement to someone at Micieli Contracting.  At some point, the completed
    extension agreements were faxed back to GMAC.  Both extension agreements had
    the signature of G. Micieli for Micieli Contracting and a signature
    purporting to be that of Dr. Jaroszynski.

[20]

The
    payments required during the extensions continued to be taken from Dr.
    Jaroszynskis bank account.

[21]

The
    truck was not returned on March 21, 2008, as required by the second extension
    agreement.

[22]

Massimo
    Micieli testified at trial that the truck had been stolen before March 21,
    2008, the expiration of the second extension period.  However, there was no
    evidence as to when the alleged theft took place.

[23]

Dr.
    Jaroszynski was unaware of the extension agreements.  Neither Massimo Micieli
    nor GMAC contacted him about them.  He was not a party to the negotiations and he
    did not consent to the extensions.  However, his purported signature was on the
    extension agreements that were faxed to GMAC.

[24]

At
    no point did GMAC contact Dr. Jaroszynski to inquire about the whereabouts of
    the truck or tell him that it had not been returned.  Nor did it tell him that the
    Lease had twice been extended.

[25]

Dr.
    Jaroszynski first found out about the extension agreements when GMAC sued him
    for the trucks residual value.  Dr. Jaroszynski responded by counterclaiming for
    the amount of the lease payments paid during the extension periods.

[26]

At
    trial, GMAC lost on its claim and Dr. Jaroszynski succeeded on his
    counterclaim.

[27]

On
    appeal to the Divisional Court, those outcomes were reversed  judgment was
    granted in favour of GMAC for the trucks residual value and Dr. Jaroszynskis
    counterclaim was dismissed.

CLAUSE 21 OF THE LEASE

[28]

As
    will be seen, clause 21(b) of the Lease plays a significant role in this case. 
    Clause 21(b) is an entire agreement provision, which stipulates that any
    changes to the Lease terms must be in writing and signed by both lessee and
    co-lessee.  The relevant parts of the preamble to the Lease and clause 21 read
    as follows:

This is an agreement to lease the vehicle described above with
    any attachments or accessories (the Vehicle).  This is not a purchase
    agreement and You do not own the Vehicle and do not have title to it.  You
    and Your refer to Lessee and any Co-Lessee,  jointly and severally with the Lessee.  
    We, Us and Our, refer to the Lessor named above, and after assignment,
    refer to GMAC Leaseco Corporation (GMAC) or any other assignee, which may
    include General Motors of Canada Limited (GM).  Lease refers to this Lease
    Agreement.



21. GENERAL

You agree that (a) The Lease shall be governed by the laws of
    the province or territory in which it is signed by You.  (b)
It is the
    entire agreement between You and Us relating to the lease of the Vehicle.

Any change to the terms of this Lease must be in writing and signed by
    You and any Assignee.
[Emphasis added.]

A BRIEF SUMMARY OF THE DECISIONS BELOW

The Trial Decision

[29]

The
    trial judge found that Dr. Jaroszynski did not know about the negotiations leading
    to the extension agreements, much less agree to them.  He found that the
    signature on the extension agreements purporting to be that of Dr. Jaroszynski
    was not his. Further, he accepted Dr. Jaroszynskis evidence that he was not
    aware that the truck had not been returned to GMAC when the Lease matured in
    November 2007, and, had he been aware of this, he would have contacted Massimo
    Micieli and asked him to return the vehicle.

[30]

The
    trial judge found that Dr. Jaroszynski was a surety, rather than a co-lessee.  In
    his view, the extension agreements constituted a material variation of the Lease
    which, without Dr. Jaroszynskis consent, resulted in the discharge of his
    obligations under the Lease.  The trial judge found that the extension
    agreements increased Dr. Jaroszynskis financial burden and the length of his
    contractual liability to GMAC, thus constituting a change that Dr. Jaroszynski had
    the right to consider and choose to approve of in writing, or reject.

[31]

Consequently,
    by judgment dated February 10, 2012 (the Judgment), he dismissed GMACs action
    and ordered it to pay Dr. Jaroszynski the amount he had paid in lease payments
    during the extension periods, plus interest and costs.

The Decision under Appeal

[32]

The
    Divisional Court held that Dr. Jaroszyski was a co-lessee, not a surety, and
    that the trial judge had erred in applying the law pertaining to sureties.

[33]

It
    considered whether the Appellant was relieved of his obligations under the
    Lease because it had been extended without his consent.  In respect of the additional
    lease payments made during the extension periods, the Divisional Court referred
    to clause 21(b) of the Lease, which requires that any change to the Lease terms
    be in writing and signed by both the lessee and the co-lessee.  It held that
    the Appellant was not liable for the additional lease payments because he had
    had no involvement in, or knowledge of, the extension agreements.

[34]

However,
    the Divisional Court held that the Appellant was liable for the trucks residual
    value.  It reasoned that the extension agreements did not amount to a new lease
    agreement because the core of the original Lease remained in place.  Thus, Dr.
    Jaroszynskis obligations as a principal debtor under the Lease remained,
    despite the extension agreements.  Because one of Dr. Jaroszynskis primary
    obligations under the Lease was to return the truck at the end of the Lease
    term and that had not been done, he was liable to pay the trucks residual
    value.  The Divisional Court was of the view that the additional time which GMAC
    gave the lessees to return the truck, after the Lease expired, did not alter
    the lessees obligation to return the truck.

[35]

The
    Divisional Court explained at para. 19 of its reasons:

In the case that is the subject of this appeal, there was no
    new agreement, only an extension Whether it is a principal debtor or a surety
    who has not consented, it is not "any change however small" that
    serves to release a party from its obligations; it must be a "material
    change" to the surety's risk or a change that can prejudice the surety. To
    be material, the change must affect an important part of the instrument and the
    rights of the parties under it. In
Manulife v. Conlin
, the change was
    material. The mortgage, rather than being paid off, was renewed for a further
    term of three years with a higher rate of interest. It was a new and different
    agreement. In the present case, the core of the agreement remained in place.
    The extensions totalled four months and were put in place to allow the lessees
    to determine whether they could arrange to complete a purchase of the vehicle.
    This did not change the obligations of the [Appellant] or materially affect the
    risk he had assumed. By the terms of the lease, he was always liable to pay the
    value of the vehicle at the end of the lease term if the vehicle was not
    returned (see: clauses 16 and 20). The time allowed after the maturity of the
    lease did not alter this risk.

[36]

By
    order dated December 14, 2012 (the Order), the Divisional Court set aside the
    Judgment and ordered Dr. Jaroszynski to pay GMAC the trucks residual value,
    plus interest and costs of the trial and appeal.

THE ISSUE

[37]

The
    appellant raises three issues on appeal.  However, in my view, they can be
    distilled into a single question:  did the Divisional Court err in failing to
    find that Dr. Jaroszynski had been discharged from his obligations under the
    Lease, when its term was extended without his consent?

ANALYSIS

[38]

I
    agree with the Divisional Court that Dr. Jaroszynski was a lessee and not a
    surety, as the trial judge found.  I also agree with the Divisional Courts
    reasons for arriving at that conclusion, which can be summarized as follows. 
    The Lease is a comprehensive document.  Under its terms, Dr. Jaroszynski is
    unambiguously defined as a co-lessee and given the same responsibilities as the
    lessee.  The trial judge erred in law by failing to properly apply basic
    principles of contractual interpretation, including a failure to consider the
    words of the Lease itself.  As the language of the Lease was unambiguous, it
    was an error to construe it based on the Appellants subjective intention and
    evidence extraneous to the Lease.

[39]

I
    further agree with the Divisional Court that Dr. Jaroszynski was not liable for
    Lease payments in the period covered by the extension agreements.  He did not
    sign the extensions agreements, thus, they were not binding on him.

[40]

However,
    in my view, the Divisional Court erred in finding that Dr. Jaroszynski remained
    liable for the trucks return or its residual value after the extension
    agreements were entered into.  In my view,
Manulife Bank of Canada v.
    Conlin
, [1996] 3 S.C.R. 415 dictates that he be excused from that liability.

[41]

To
    explain this conclusion, I will examine the
Manulife
decision, explain
    why it applies, and then apply it to the present case.

Manulife Examined

[42]

Manulifes
    predecessor made a loan to Dina Conlin in 1987.  The loan was for a term of
    three years and bore interest an annual interest rate of 11.5%.  Ms. Conlin
    provided security in the form of a first mortgage against lands in Welland,
    Ontario.  The loan required two guarantors:  John Joseph Conlin, the
    mortgagors husband, and Conlin Engineering and Planning Limited, an Ontario
    corporation.  The two guarantors promised, as principal debtors and not as
    sureties, to pay the money secured by the mortgage.  They further agreed to be
    bound by all of the mortgage conditions and stipulations that were binding on
    the mortgagor.

[43]

Dina
    Conlin and John Joseph Conlin separated in 1989.

[44]

In
    1990, shortly before the mortgage was to mature, Ms. Conlin and Manulife
    executed an agreement which renewed the mortgage for a further three-year term
    at the increased annual interest rate of 13%.  Although the renewal forms
    provided spaces for the signature of the registered owner and the
    guarantor, only Ms. Conlin signed.  Mr. Conlin had no notice or knowledge of
    the renewal.

[45]

When
    the mortgage went into default, Manulife brought proceedings against Ms. Conlin
    and the guarantors.  It succeeded at first instance.  However, a majority of
    this court set aside the judgment and dismissed the action as against Mr.
    Conlin.

[46]

Manulifes
    appeal to the Supreme Court of Canada was dismissed.

[47]

Justice
    Cory, writing for the majority, began by considering the law governing
    guarantors.  He noted the long-standing principle that a guarantor will be
    released from liability under a contract where the principal debtor and the
    creditor agree to a material alteration of the terms of the contract without
    the guarantors consent, so long as the guarantor has not contracted out of
    that protection (the Principle) (at paras. 2 and 4).

[48]

At
    para. 3 of his reasons, Cory J. set out the rationale underlying the Principle. 
    Referring to K.P. McGuinness,
The Law of Guarantee
, 2nd ed.
    (Scarborough, Ont.: Carswell, 1996), Cory J. affirmed that if the contract is
    varied so as to change the nature or extent of the risks arising under it, then
    the effect of the variation is not so much to cancel the liability of the
    guarantor as it is to remove the creditor from the scope of the protection that
    the guarantee affords.  It is not that the guarantor is no longer liable for
    the original contract but, rather, that the original contract for which the guarantor
    assumed liability has ceased to apply.  In varying the contract without the guarantors
    consent, the creditor embarks on a frolic of his own, and if misfortune occurs
    it occurs at the sole risk of the creditor.

[49]

While
    a guarantor can contract out of the protection provided by the common law or
    equity, clear language is required to displace that protection; whether a guarantor
    remains liable is a question of interpreting the contract (at paras. 4-6).

[50]

Justice
    Cory then applied the interpretive principles to the guarantee and renewal
    provisions, respectively clauses 34 and 7 of the original guarantee agreement. 
    In his view, the clauses unambiguously indicated that Mr. Conlin was not
    bound by the renewal agreement (at para. 18).

[51]

As
    I explain below, the section of Cory J.s reasons that follows bears a
    particular significance in this case.  That section is entitled The Effect of
    the Principal Debtor Obligation Set out in Clause 34.  It runs from paras.
    19 to 22 of his reasons.

[52]

At
    para. 19, Cory J. concluded that a principal debtor clause converts a guarantor
    into a full-fledged principal debtor.  The banks failure to notify Mr. Conlin,
    as a principal debtor, of the renewal agreements must release him from his
    obligations since he is not a party to the renewal.

[53]

At
    para. 21, Cory J. states that the mortgagor as a principal debtor had to be given
    notice of the renewal agreement.  Because the principal debtor clause converted
    the guarantor into a full-fledged principal debtor, the guarantor was entitled
    to the same notice.  At para. 21, he states:

If a lending institution wishes to have the guarantor obligated
    as a principal debtor, then the guarantor must be entitled to the same rights
    as the principal debtor which would include both notice and agreement as a party
    to a renewal.

[54]

At
    para. 22, Cory J. concluded that regardless of whether Mr. Conlin was considered
    a guarantor or a principal debtor, the Principle applied to determine his
    liability:

Even if it were thought that the principal debtor clause does
    not convert the guarantor into a principal debtor, the equitable or common law
    rules relieving the surety from liability where the contract has been
    materially altered by the creditor and the principal debtor without notice to
    the surety would apply, in the absence of an express agreement to the
    contrary.  The question is whether in this case,
either as principal
    debtor or as surety
, the guarantor has expressly contracted out of the
    normal protections accorded to him.  [Emphasis added.]

[55]

Justice
    Cory then referred to two aspects of the renewal agreement itself which
    confirmed his conclusion that Mr. Conlin was not bound by it.  First, the
    renewal agreement was on a standard form prepared and used by the bank and it
    called for the guarantors signature.  Second, the renewal agreement stated
    that the terms of the mortgage formed part of it.  This indicated, in his view,
    that it was a new agreement rather than merely an extension of the existing mortgage.

Manulife Applies

[56]

GMAC
    contends that
Manulife

does not apply to the present case.  It
    argues that
Manulife
applies: (1) to guarantors, not lessees; and (2) to
    renewals, not extensions.  I do not accept either argument.

[57]

In
    my view,
Manulifes
scope is not limited to guarantors.  It applies
    also to principal debtors, which would include a lessee.

[58]

It
    will be recalled that in
Manulife
, under the terms of the mortgage,
    the guarantors agreed to be bound as principal debtors, and not as sureties. 
    Whether Mr. Conlin was to be treated as guarantor or principal debtor, when
    determining his liability, was a live issue throughout the proceedings.  This point
    can be clearly seen by considering both the dissenting reasons of Iacobucci J.
    (Gonthier J. concurring) and the majority reasons of Cory J.

[59]

In
Manulife
, the decision under appeal was from this court.  Justice
    Iacobucci referred to that decision, noting that Finlayson and Robins JJ.A. expressly
    found it unnecessary to decide whether Mr. Conlins liability was founded on
    his status as guarantor or principal debtor, whereas Carthy J.A. dealt with liability
    on the basis of the law governing guarantors.

[60]

Justice
    Iacobucci decided liability in
Manulife

on the basis of his
    status as a guarantor.  He concluded that Mr. Conlin was liable to pay the
    amount secured by the original mortgage, but not the increased amount required
    by the renewal agreement.

[61]

Justice
    Corys reasons, however, show that he decided liability on both bases.  As
    indicated above, although Cory J. began his analysis by considering the legal
    principle governing guarantors, he used that principle as the foundation for
    determining Mr. Conlins liability as a principal debtor.  In this regard, it
    will be recalled that Cory J. concluded that the Principle applied regardless
    of whether Mr. Conlins liability was based on his status as guarantor or
    principal debtor (para. 22).

[62]

It
    is important to note that in para. 22 of
Manulife
, Cory J. does not
    say that the Principle applies because Mr. Conlin was a guarantor.  He says it
    applies whether Mr. Conlin was considered either as a principal debtor or as a
    surety.  As a result, because the contract had been materially altered without
    his consent, Mr. Conlin was relieved from liability under the mortgage, unless
    he had contracted out of the normal protections accorded to him by law.

[63]

See
    also
Citadel General Assurance Company v. Iaboni
(2004), 71 O.R. (3d)
    817, at para. 37, in which this court held  albeit in the context of a
    mortgage, rather than a lease  that
Manulife

stands for the
    proposition that lack of notice extinguishes the principal debtors liability on
    the original covenant.


[64]

Accordingly,
    I do not accept that
Manulife

applies only to guarantors.  By
    its terms,
Manulife

applies also to principal debtors.

[65]

Next,
    I must consider whether
Manulife

is inapplicable because it
    dealt with a renewal agreement, rather than an extension agreement.  Does that
    distinction render its reasoning inapplicable to the present case?  In my view,
    it does not.

[66]

There
    is nothing in the language or analysis in the majority decision in
Manulife

to limit its applicability to renewal agreements.  Rather, the language is
    general, referring to any document that is a material alteration of the terms
    of the contract: see, for example, paras. 2, 3, and 22.

[67]

Factually,
    the difference between a renewal and an extension was relevant in
Manulife

because the original mortgage agreement contained a no prejudice clause, which
    expressly permitted the term of the mortgage to be extended without notice to
    the principal debtor.  The no prejudice clause made no reference to renewals. 
    However, nothing in the analysis in
Manulife

turns on the
    difference between renewals and extensions.

[68]

Accordingly,
    in my view, the analytical framework established in
Manulife

applies
    to the present case.

Manulife Applied

[69]

Manulife
,
    as we have seen, stands for the proposition that the Principle applies to a
    principal debtor as well as a guarantor.  Accordingly, a principal debtor will
    be released from liability under a contract where there has been a material
    alteration to the contract without his or her consent, provided that the principal
    debtor has not contracted out of that protection.

[70]

The
    Principle applies to this case as follows.

[71]

Under
    the terms of the Lease, Dr. Jaroszynski is a co-lessee with the same
    obligations as the lessee.  Therefore, he is a principal debtor.  Dr.
    Jaroszynski did not consent to the extension agreements.  Nor did Dr.
    Jaroszynski contract out of his legally afforded protection. On the contrary,
    clause 21(b) of the Lease expressly provides that any change to the terms of
    the Lease must be in writing and signed by both lessee and co-lessee.

[72]

Therefore,
    the only question is whether the extension agreements amount to a material
    alteration to the Lease because, if so, Dr. Jaroszynski will be released from
    liability under the Lease.

[73]

There
    appears to be some uncertainty about the test to be used in answering that
    question.

[74]

At
    para. 19 of its reasons, the Divisional Court states that to be material, the
    change effected by the extension agreements must affect an important part of
    the instrument and the rights of the parties under it.  Later in that same
    paragraph, the Divisional Court states that the extension agreements did not
    change Dr. Jaroszynskis obligations or materially affect the risk that he had
    assumed under the Lease.  It would seem that either or both of these statements
    are its formulation of the test for what constitutes a material alteration.

[75]

With
    respect, on my reading of
Manulife
, neither formulation is consistent
    with the test it established for determining whether a material change has been
    effected.

[76]

In
Manulife
at para. 10, Cory J. approves of Lord Westburys formulation
    in
Blest v. Brown

(1862), 4 De G.F. & J. 367, at p. 376:  apart
    from any express stipulation to the contrary, a surety will be discharged where
    the contract has been changed, without his or her consent, unless the change is
    in respect of a matter that cannot plainly be seen without inquiry to be
    unsubstantial or necessarily beneficial to the surety.

[77]

Or,
    as this court put it in
Royal Bank of Canada v. Bruce Industrial Sales
    Limited
(1998), 40 O.R. (3d) 307, at p. 320, relying on
Manulife
,
alterations to the principal contract will be held to be material unless they
    are plainly unsubstantial or necessarily beneficial to the guarantor.

[78]

As
    we have seen, in
Manulife
, Cory J. extended to principal debtors the
    protection historically given to guarantors.  Therefore, in my view, the same
    test for what constitutes a material change applies to a principal debtor.

[79]

On
    this test, it is plain that the changes effected by the extension agreements
    were material.  The extension agreements increased Dr. Jaroszynskis financial
    burden and the length of his contractual obligations to GMAC by four months. 
    This amounts to an increase of approximately 11% (the 4 month extension divided
    by the original 36 month term).  Extending a persons financial exposure by an
    additional 11% is not plainly unsubstantial and clearly is not necessarily
    beneficial to him.  On the contrary, it was to Dr. Jaroszynskis detriment.

[80]

Moreover
    and very importantly, the extension agreements had the effect of giving the
    lessee the right to possession of the truck for an additional four months, thus
    exposing Dr. Jaroszynski to an extra four months of risk that the truck might
    be damaged or stolen.  Dr. Jaroszynski agreed to assume that risk for
    thirty-six months  not forty months.  To paraphrase from para. 3 of
Manulife
,
    by varying the Lease without Dr. Jaroszynskis consent, GMAC went off on a
    frolic of its own and when misfortune occurred, it was at GMACs sole risk.  As
    a result, Dr. Jaroszynski is relieved of liability under the Lease.  To again
    paraphrase, it is not so much a matter of saying that Dr. Jaroszynski is no
    longer liable on the Lease as, rather, that the Lease under which he assumed
    liability ceased to apply to him.

[81]

I
    would add this comment.  In
Manulife
, Cory J. observed that the
    requirement of the guarantors signature on the banks standard form renewal
    agreement led to the conclusion that without his consent he would not be
    bound.  So too in the present case.  GMACs standard form extension agreement
    had a place for the co-lessees signature, leading to the conclusion that the
    co-lessee would not be bound absent his or her consent.

[82]

In
    conclusion, Dr. Jaroszynski did not consent to the extension agreements, which
    changed in a material way his obligations under the Lease.  He did not waive
    the protection afforded a principal debtor.  Indeed, the Lease affirmed that
    any changes would be in writing and signed by him.
Manulife
dictates
    that he be relieved of his obligations under the Lease.

DISPOSITION

[83]

Accordingly,
    I would allow the appeal, set aside the Order and restore the Judgment.

[84]

The
    appellant is entitled to his costs of the appeal to the Divisional Court and to
    this court.  I would fix those costs at $5,000, and $8,500, respectively; both
    sums are inclusive of disbursements and all applicable taxes.

Released: December 19, 2013 (J.C.M.)

E.E. Gillese
    J.A.

I agree. J.C. MacPherson J.A.

I agree. C.W. Hourigan J.A.


